DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Regarding the Restriction Requirement mailed 02 July 2020, Applicant's election without traverse of Group I encompassing Claims 1-16, directed to a method of integrating a heterologous nucleic acid into a linear bacteriophage DNA genome comprising cleaving a first site, recombining in vitro, and enriching the plurality of circularized bacteriophage DNA genomes; and applicant’s election of the following species: (a) RecBCD as a species of exonuclease; (b) Cas9 as a species of Cas protein; (c) a 5'-3' exonuclease, DNA polymerase and DNA ligase as a species of recombination system and (d) Klebsiella phage K11 as a species of linear bacteriophage DNA genome, in the reply filed on 28 August 2020 is acknowledged. The search and examination has been extended to lambda phage as a species of linear bacteriophage DNA genome; and T5 exonuclease, lambda exonuclease, and exonuclease III as the at least one exonuclease species.
Claims 8 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 3-4 are cancelled.  Claims 1-2 and 5-16 are under examination on the merits.

Drawings
The drawings are objected to because figure numbers must be preceded by the abbreviation “FIG.”, and the figure labels ‘Fig. 5’ and ‘Fig. 7’ are not oriented in the same direction as the view of the figure, they are perpendicular to the figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim(s) 1-2 and 5-16 are all directed to a method for integrating a heterologous nucleic acid into a linear bacteriophage DNA genome comprising cleaving a first site at the 5' end of a plurality of linear bacteriophage DNA genomes and a second site at the 3' end of the plurality of linear bacteriophage DNA genomes with a “CRISPR enzyme”.  The term “CRISPR enzyme” broadly encompasses all members of the CRISPR enzyme family of proteins and refers to the genus, which is intended to encompass a wide variety of species. Possession of this claim composition requires possession of the genus of CRISPR enzymes that have the corresponding function of a cleaving a first and second site in a DNA genome.
The specification does not adequately describe the structure of the CRISPR enzyme, which in turn means the genus is not adequately described. The specification clearly indicates that the term ‘CRISPR enzyme’ is a Cas protein that broadly encompasses a wide variety of proteins, and in certain embodiments is Cas9 (0074). However, the specification does not describe a common structure among all the Cas proteins, providing a correlation between function and structure, or disclose a sufficient description of each species of the Cas proteins claimed. While there is teachings of the Cas9 protein, there is no guidance to extrapolate from the Cas9 protein to the other Cas proteins.
Considering the species of Cas proteins, the state of the art regarding Cas proteins is illustrated by Koonin (Koonin et al. 2017. Current Opinion in Microbiology, 37-67-78) who illustrates that there was not a common structural characteristic that was in common among different Cas proteins and that all not all Cas proteins were effector molecules (see Figure 1). This is reiterated by Koonin who teaches that “the other parts of the Cas9 and Cas12 (the new designation for the type V effectors) proteins from different subtypes show no similarity to one another at the sequence or structure levels” (page 71, column 2, last paragraph). Koonin supports the conclusion that there was a high degree of variation among different members of Cas proteins such that the structure of one member of the genus is not predictable based upon the structure of other members of the genus. Koonin also teaches that the genes in the CRISPR-Cas system encode proteins that are involved in adaptation (spacer acquisition) and effector functions, that is, pre-crRNA processing, and target recognition and cleavage where the adaptation module consists of the endonuclease Cas1 and the structural subunit Cas2 [pg. 67, col. 2, para 2].  Therefore Koonin teaches that not all CRISPR enzymes have the function of cleaving a first and second site in a DNA genome.
Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) also illustrates that there was not common structural characteristic that was in common among different Cas proteins (see Table 2). This is reiterated by Makarova who teaches that “Many cas genes, in particular genes 
Accordingly, in view of the limited amount of guidance provided by the specification and the art and the unpredictability of the art, one of ordinary skill in the art would conclude that Applicant was not in possession of the a method for integrating a heterologous nucleic acid into a linear bacteriophage DNA genome comprising cleaving a first site at the 5' end of a plurality of linear bacteriophage DNA genomes and a second site at the 3' end of the plurality of linear bacteriophage DNA genomes with a “CRISPR enzyme” in light of the specification. The art teaches to one ordinary skill in the art that it would be unpredictable to go from Cas9, a species, to the whole genus of the Cas proteins.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-7, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cady (WO 2016/100389 A1) in view of O’hagan (US 2014/0274806 A1) and Weigel (Weigel et. al. FEMS Microbiol Rev 30 (2006) 321–381).
Regarding claim 1, 7, and 9, Cady teaches a method of engineering purified (isolated) linear bacteriophage (λ phage) genomes (plural) in vitro using Cas9 (CRISPR enzyme) to digest the viral  second site at the 3' end) for the insertion/integration of a fluorescent reporter that was PCR amplified using primers that added 5' and 3' sequences homologous to the sequences flanking the LacZa gene, which was liberated from the M13 genome using RNA-dependent nuclease digestion [073, 0305]; thereby generating a circularized M13 bacteriophage genome [Fig. 11].  Cady’s disclosure also provides for an engineered virus comprising an engineered viral nucleic acid capable, upon introduction into a host cell, of producing non-naturally occurring viral particles with two or more improved viral properties [0008].
Cady do not teach cleaving a first site at the 5' end and a second site at the 3' end of a plurality of linear bacteriophage DNA genomes and enriching the plurality of circularized bacteriophage DNA genomes by incubating the sample with at least one exonuclease.  
O’hagan teaches a method of preparing synthetic expression constructs that contain viral segments [0013]. O’hagan teaches that where the synthetic construct is circular, contacting the DNA with agents known in the art to degrade linear DNA,  including T5 exonuclease, lambda exonuclease, and exonuclease III, has the advantage to selectively remove linear DNA thus selecting for a circular DNA product [0028].
Weigel teaches many phage genomes that enter the cell in a linear form are converted to a circular form prior to replication or, alternatively, integration into the host chromosome as prophage [pg. 323, col. 1, para 5].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cady where the gRNAs are designed to guide the Cas9 enzyme to cleave the 5’ and 3’ ends of the circular bacteriophage genomes that has been linearized, i.e. site-specific digestion, to generate 5’ and 3’ ends that are homologous to the 3’ and 5’ flanking regions of the heterologous nucleic acid in order to recombine the bacteriophage DNA genomes with the heterologous nucleic acid.  This modification would amount to a combination of prior art elements according to known method to yield predictable results as Cady teaches cleaving isolated linearized bacteriophage DNA genomes that have 5’ and 3’ ends that are homologous to the to the 3’ and 5’ flanking regions of the heterologous nucleic acid, Cady teaches recombination of linear bacteriophage DNA genomes with the heterologous nucleic acid, and Cady teaches generating a recombinant circularized bacteriophage DNA genomes from the digestion of circular phage genomes.  It would have been further obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Cady with the T5 exonuclease, lambda exonuclease, and exonuclease III taught by O’hagan for the advantage of digesting the linear DNA molecules and thereby enriching the circularized phage genomes giving the known function of those exonucleases.  Furthermore the teachings of Weigel would have motivated a skilled artisan to circularize the engineered bacteriophage DNA genome for the advantage of replication or, alternatively, integration into the host chromosome as prophage as this will facilitate the production of engineered bacteriophage progeny.
Regarding claim 10, Cady teaches that the RNA-guided nuclease, such as Cas9, coupled with purified targeting RNAs such as chimeric gRNAs [063].
Regarding claims 11, and 14-16 Cady teaches that the method may be used to engineer reporter genes (i.e. LUX, GFP) into a bacteriophage [205] where a reporter gene can be an alkaline phosphatase gene or a horseradish peroxidase gene (i.e. chemiluminescent protein); a luciferin/luciferase gene (i.e. bioluminescent protein); or encodes a fluorescent protein, including but not limited to a blue, cyan, green, red, paprika or yellow fluorescent protein or any of variant thereof, including enhanced fluorescence variants (i.e. ECFP) [0117].
Regarding claim 12-13, Cady teaches that these elements, such as the reporter genes, can be operably linked to a native or heterologous regulatory elements, such as an inducible promoter [205].

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cady (WO 2016/100389 A1), O’hagan (US 2014/0274806 A1), and Weigel (Weigel et. al. FEMS Microbiol Rev 30 (2006) 321–381) as applied to claim 1, and further in view of Ando (Ando et al., 2015, Cell Systems1, 187–196).
The teachings of Cady, O’hagan, and Weigel are discussed above as applied to claim 1 and similarly apply to claims 2 and 5.  
Cady, O’hagan, and Weigel do not teach propagating the plurality of circularized bacteriophage DNA genomes in a non-natural bacterial host. Cady does teach propagating the bacteriophage DNA genomes in E.coli but is silent in whether the E.coli is a non-natural bacteria.  Ando teaches propagating the phage genomes into E.coli 10G strain [pg. 195, col. 1, para. 3-4] which is an E. coli DH10B derivative and is suitable for maintaining large DNA constructs [pg. 194, col. 2, para 1].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Cady to further comprise propagating the plurality of circularized bacteriophage DNA genomes in  the non-natural bacterial E.coli 10G 
Cady, O’hagan, and Weigel do not teach wherein the plurality of linear bacteriophage DNA genomes correspond to Klebsiella phage K11. Ando teaches genetic engineering of Klebsiella phage K11 [Fig. 3, 5, and pg. 191, col. 1, para 2].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Cady wherein the plurality of linear bacteriophage DNA genomes correspond to Klebsiella phage K11.  This modification would have amounted to a simple substitution of one know phage for another, both that have been known in the prior art to undergo genome engineering.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cady (WO 2016/100389 A1), O’hagan (US 2014/0274806 A1), and Weigel (Weigel et. al. FEMS Microbiol Rev 30 (2006) 321–381)  as applied to claim 1, and further in view of Muyrers (Muyrers et. al. 2001. TRENDS in Biochemical Sciences Vol.26 No.5, pg. 325-331) 
The teachings of Cady, O’hagan, and Weigel are discussed above as applied to claim 1 and similarly apply to claim 6.  
Cady, O’hagan, and Weigel do not teach wherein the at least one exonuclease is RecBCD.  Muyrers teaches that RecBCD exonuclease rapidly digests any exogenously introduced linear DNA molecules [pg. 327, col. 1, para 2].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Cady wherein the at least one exonuclease is RecBCD.  This modification would have amounted to a substitution of one known exonuclease for another both known to cleave exogenous linear DNA molecules.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 1-2 and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8-13, 15 and 17 of U.S. Patent No. US10494638B2 in view of Cady (WO 2016/100389 A1), O’hagan (US 2014/0274806 A1) and Weigel (Weigel et. al. FEMS Microbiol Rev 30 (2006) 321–381).  Although the claims at issue are not identical, they are not patentably distinct from each other as claim 1 of US10494638B2 teaches method for making a recombinant bacteriophage DNA genome in a first bacterial host cell comprising (a) contacting a first bacteriophage DNA genome with a first sgRNA-CRISPR enzyme complex and a second sgRNA-CRISPR enzyme complex in vivo under conditions where (i) the first sgRNA-CRISPR enzyme complex cleaves a first protospacer sequence within the first bacteriophage DNA genome; and (ii) the second sgRNA-CRISPR enzyme complex cleaves a second protospacer sequence within the first bacteriophage DNA genome to produce a cleaved first bacteriophage DNA genome; and (b) recombining in vivo the cleaved first bacteriophage DNA genome with a heterologous nucleic acid sequence under conditions to produce the recombinant bacteriophage DNA genome, wherein the first bacterial host cell is infected with the first bacteriophage DNA genome, wherein the heterologous nucleic acid sequence comprises an open reading frame that encodes a bioluminescent protein, a fluorescent protein, a chemiluminescent protein, or any combination thereof, wherein the first bacterial host cell comprises a first non-endogenous expression vector comprising a nucleic acid sequence that encodes a first sgRNA, a second sgRNA, and a first CRISPR enzyme, and a second non-endogenous expression vector comprising: lambda Red proteins Gam, Exo, and Beta operably linked to an inducible promoter; or Exo, RecA, and Gam proteins operably linked to an inducible promoter.

The teachings of Cady, O’hagan, and Weigel are discussed above as applied to claim 1.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of US10494638B2 where the method is performed in vitro and the sgRNA-CRISPR enzyme complex cleaves 2 sites of a plurality of linear bacteriophage genomes as the 5’ and 3’ ends, thereby generating a plurality of circularized bacteriophage DNA genomes after recombination; and enriching the plurality of circularized bacteriophage DNA genomes by incubating the sample with at least one exonuclease as taught by Cady, O’hagan, and Weigel.  One of ordinary skill would be motivated to make this modification for the advantage of producing a plurality of circularized recombinant bacteriophage DNA genomes as these modification amount to a combination of prior art elements according to known method to yield predictable results.
All other claims are also rejected as discussed above using the references cited above.

	
Claims 1-2 and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-14 of U.S. Patent No. US10815535B2 in view of Cady (WO 2016/100389 A1), O’hagan (US 2014/0274806 A1) and Weigel (Weigel et. al. FEMS Microbiol Rev 30 (2006) 321–381).  . Although the claims at issue are not identical, they are not patentably distinct from each other as claim 1 of U.S. Patent No. US10815535B2 teaches a method for generating a recombinant bacteriophage genome comprising: (a) contacting a first bacteriophage . 
Claim 1 of US10815535B2 do not teach cleaving a first site at the 5' end of a plurality of linear bacteriophage DNA genomes and a second site at the 3' end of the plurality of linear bacteriophage DNA genomes with a CRISPR enzyme in vitro, wherein the plurality of linear bacteriophage DNA genomes is present in an isolated sample; recombining in vitro the cleaved plurality of linear bacteriophage DNA genomes with the heterologous nucleic acid in the presence of a recombination system, wherein the heterologous nucleic acid comprises a 3' flanking region and a 5' flanking region that are homologous to the 5' and 3' ends of the cleaved plurality of linear bacteriophage DNA genomes respectively, thereby generating a plurality of circularized bacteriophage DNA genomes; and enriching the plurality of circularized bacteriophage DNA genomes by incubating the sample with at least one exonuclease.
The teachings of Cady, O’hagan, and Weigel are discussed above as applied to claim 1.

All other claims are also rejected as discussed above using the references cited above.


Claims 1-2 and 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 and 18-20 of copending Application No. 16/057,416 in view of Cady (WO 2016/100389 A1) O’hagan (US 2014/0274806 A1) and Weigel (Weigel et. al. FEMS Microbiol Rev 30 (2006) 321–381).  Although the claims at issue are not identical, they are not patentably distinct from each other as claim 1 of copending Application No. 16/057,416 teaches a method for generating a recombinant bacteriophage genome comprising:(a) generating a plurality of amplicons from a template comprising a first bacteriophage DNA genome, wherein the plurality of amplicons collectively span the entire length of the first bacteriophage DNA genome, wherein at least one end of each amplicon comprises a sequence that is homologous to an opposite end of another amplicon and wherein each amplicon is no more than 15 kilobases in length; and (b) recombining in vitro the plurality of amplicons with a heterologous nucleic acid in 
Claim 1 of Application No. 16/057,416 do not teach cleaving a first site at the 5' end of a plurality of linear bacteriophage DNA genomes and a second site at the 3' end of the plurality of linear bacteriophage DNA genomes with a CRISPR enzyme in vitro, wherein the plurality of linear bacteriophage DNA genomes is present in an isolated sample; recombining in vitro the cleaved plurality of linear bacteriophage DNA genomes with the heterologous nucleic acid in the presence of a recombination system, wherein the heterologous nucleic acid comprises a 3' flanking region and a 5' flanking region that are homologous to the 5' and 3' ends of the cleaved plurality of linear bacteriophage DNA genomes respectively, thereby generating a plurality of circularized bacteriophage DNA genomes; and enriching the plurality of circularized bacteriophage DNA genomes by incubating the sample with at least one exonuclease.
The teachings of Cady, O’hagan, and Weigel are discussed above as applied to claim 1.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Application No. 16/057,416 with a CRISPR Enzyme designed to cleave 2 sites of a plurality of linear bacteriophage genomes as the 5’ and 3’ ends, thereby generating a plurality of circularized bacteriophage DNA genomes after recombination; and enriching the plurality of circularized bacteriophage DNA genomes by incubating the sample with at least one exonuclease as taught by Cady, O’hagan, and Weigel.  One of ordinary skill would be motivated to make this modification for the advantage of producing a plurality of circularized recombinant bacteriophage DNA genomes as these modification amount to a combination of prior art elements according to known method to yield predictable results.
All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636